DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. 20200326871 herein Wu. In view of Ulasen 20180373722 herein Ulasen.
Per claim 1, Wu discloses: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: (fig. 1a-d; Referring to the drawings, FIGS. 1a-4b depict diagrams of a computing environment 100, 120, 130, 140, 200 capable of implementing the automation of data migration between one or more flash-based storage devices 117a, 117b, 117c . . . 117n) identify multiple data blocks in a workload stored in a slow access persistent storage, some of the data blocks copied to a fast access persistent storage, and, after a speed of accessing the workload satisfies a threshold, some of the copied data blocks that remained in the fast access persistent storage; (fig. 5¶0068; Forecasting a prediction of the future write frequency of particular data blocks may be useful for managing the storage of the tiered storage system 115, 121 because data blocks that are more frequently accessed (referred to as "hot" data blocks), may be identified as data blocks more suitable for migration to high-end storage devices, while data blocks predicted to be written to less frequently (referred to as "cold" data blocks) can be migrated and maintained using low-end storage devices) annotate some of the remaining data blocks with a cache label; (¶0073, ¶0078; the heat map may mark the predicted hot data blocks for each predicted time cycle. The hot data marked on the heat map may be any data blocks predicted to have a write frequency of 1 write count or higher during the time cycle, wherein the higher the write count, the hotter the data.) derive the features for a data block requested from a production workload;  (fig. 6 ¶0070; For every time interval of the cycle, write frequency of the data blocks are recorded to one or more records 401 as the base of observation and learning by the time series data module 105. After enough observation of the data traffic patterns has been accumulated, the time series data module 105 may establish the time series prediction model and predictions about future time intervals of a future time cycle (i.e. the next time cycle) can be made by the storage management application 103.) and copy the requested data block to a production fast access persistent storage in response to the trained machine-learning model using the features for the requested data block to predict that the requested data block will remain in the production fast access persistent storage after the speed of accessing the production workload satisfies the threshold (¶0068 fig. 5; Forecasting a prediction of the future write frequency of particular data blocks may be useful for managing the storage of the tiered storage system 115, 121 because data blocks that are more frequently accessed (referred to as "hot" data blocks), may be identified as data blocks more suitable for migration to high-end storage devices, while data blocks predicted to be written to less frequently (referred to as "cold" data blocks) can be migrated and maintained using low-end storage devices).
Wu, discloses using machine learning to predict hot and cold data and which tier to store the data but does not specifically discloses: derive, for some of the data blocks in the workload, features based on at least one of corresponding bits set and a corresponding time stamp; train, using some cache labels and the features for some of the data blocks in the workload, a machine-learning model to predict which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold.
However, Ulasen discloses: derive, for some of the data blocks in the workload, features based on at least one of corresponding bits set and a corresponding time stamp; train, using some cache labels and the features for some of the data blocks in the workload, (fig. 5, ¶0035; the ML module 106 may use ML models to identify time-based conditions for using thresholds and/or patterns in data archiving. That is, the ML module 106 may select a data access threshold based on an indication of a peak time period, as determined by machine learning, and a different (e.g., higher) data access threshold based on an indication of a non-peak time period) a machine-learning model to predict which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold; (fig. 5; ¶0033; These files may be proactively classified by the ML module 106 as hot data and are therefore located on fast storage or in RAM. Accordingly, at a given time, other files that users do not access can be classified as cold data, and placed in the archive storage 108 as archived data 109. The ML module 106 may determine that, during any time outside of that window (i.e., non-working hours or off-peak hours), the threshold value of file access can be lowered).
It would have been obvious to one having ordinary skill to combine the teachings of Wu and Ulasen because Wu’s tiered storage optimization combined with Ulasen’s dynamic classification improves on demand access. Ulasen’s system therefore improve efficiency and responsiveness to accessing archived data (¶0005).
Per claim 2, Ulasen discloses: wherein each of the copied data blocks that did not remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold were evicted by a cache eviction algorithm (¶0040; the frequency of requests for data access for the given files rises, peaks, and then falls, as does the dynamic threshold L2. The point 203 along the curve N represents a point in time in which the frequency of requests for data access fails to meet the threshold L2, and the archiving module 104 moves the data back to cold storage).
Per claim 3, Wu discloses: wherein the plurality of instructions further causes the processor to annotate some of the data blocks in the workload, excluding the remaining data blocks, with an un-cached label (¶0078; marking hot data for staging and/or marking cold data for de-staging and executing the migration of the staged and de-staged data).
Per claim 5, Wu discloses: wherein training the machine learning model further comprises dividing the cache labels and the features into a training dataset used to train the machine- learning model, a validation dataset used to derive weights for the features, and a testing dataset used to test the prediction of the machine learning model, wherein testing the prediction of the machine-learning model comprises evaluating at least one of a precision and a recall associated with the prediction (¶0091; Examples of algorithms that may be implemented to create the time series prediction model may include linear regression, exponential smoothing, autoregressive integrated moving average (ARIMA), dynamic linear modeling, and neural network modeling. In some instances, complex models may be used for the time series prediction model. For example, Autoregressive Conditional Heteroskedasticity (GARCH), Bayesian-based models and vector autoregression (VAR). In some embodiments, Neural Network Autoregression (NNAR) may be used, as well as deep learning models such as Recurrent Neural Networks (RNN), Long Short-Term Memory (LSTM) networks and Gated Recurrent Unit (GRU) networks may be used; ¶0094; To assess reliability of the prediction model, prediction module 107 may compare the predicted write frequencies for each interval of time against corresponding write frequencies actually recorded (i.e. calculating the residuals). If the difference between the predicted write frequency is above an established threshold level of acceptable difference, the prediction model may be considered inaccurate or unreliable and therefore may be revised to achieve an acceptable level of accuracy. examiner notes weights in a neural network serve as learnable parameters to train the model. The plurality of models cited comprise weights).
Per claim 6, Wu discloses: wherein predicting which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold also comprises predicting which data blocks in the workload will not be in the fast access persistent storage after the speed of accessing the workload satisfies the threshold (¶0040; the frequency of requests for data access for the given files rises, peaks, and then falls, as does the dynamic threshold L2. The point 203 along the curve N represents a point in time in which the frequency of requests for data; access fails to meet the threshold L2, and the archiving module 104 moves the data back to cold storage ¶0078; marking hot data for staging and/or marking cold data for de-staging and executing the migration of the staged and de-staged data).
Per claim 7, Ulasen discloses: wherein the plurality of instructions further causes the processor to copy the requested data block to a production fast access volatile storage (¶0040; the frequency of requests for data access for the given files rises, peaks, and then falls, as does the dynamic threshold L2. The point 203 along the curve N represents a point in time in which the frequency of requests for data; access fails to meet the threshold L2, and the archiving module 104 moves the data back to cold storage. As such, the time period t.sub.2 between the points 201 and 203 represent the time period in which the file(s) are stored within hot storage based on the use of the dynamic threshold L2 that uses machine learning information ¶0078; marking hot data for staging and/or marking cold data for de-staging and executing the migration of the staged and de-staged data).
Claims 8-10 and 12-14 are the method claims corresponding to the system claims 1-3 and 5-7 and are rejected under the same reasons set forth in connection with the rejection of claim 1-3 and 5-7.
Claims 15-17 and 19-20 are the CRM claims corresponding to the system claims 1-3 and 5-7 and are rejected under the same reasons set forth in connection with the rejection of claim 1-3 and 5-7.

Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive.
The applicant argues: Wu describes identifying hot data blocks that have a relatively higher frequency of being accessed as being more suitable for migration to high-end storage devices than cold data blocks. Hot data blocks are marked in a heat map for subsequent processing. (Wu, 11 [0068] and [0073].) However, Wu is silent on any concept of having data blocks remain in fast access persistent storage based on an overall threshold for a workload of any kind. By contrast, claim 1 has the copied data blocks remain in the fast access persistent storage based on the speed of accessing the entire workload satisfying a threshold. Furthermore, speed of access does not dictate which blocks in Wu are identified as hot data blocks. Instead, frequency of access (i.e., number of times the data blocks are accessed) determines what blocks are identified as hot data blocks. (Wu,1 [0068].).
The examiner respectfully disagrees and asserts that Wu does disclose identify[ing] multiple data blocks in a workload stored in a slow access persistent storage, some of the data blocks copied to a fast access persistent storage, and, after a speed of accessing the workload satisfies a threshold, some of the copied data blocks that remained in the fast access persistent storage. The examiner notes that the limitation merely requires an identification of data blocks, stored in a slow access storage, within a workload that is moved to a fast access storage when the access of the load satisfies a speed threshold. The examiner notes that the speed of accessing the workload is not specifically defined and in the context of the claim is interpreted as the workload’s access rate requiring faster access and is therefore moved to the dater access storage. Further the examiner notes that the closer the memory is to the CPU the faster (speed) the data in the load is accessed. The further away the data is, the slower (speed) the data in the workload is accessed. Given that the applicants specification/drawring discloses that the hottest data or most frequently used data is stored in the fastest access, Wu clearly discloses moving hot data from slow storage which requires a higher access speed to fast storage. The examiner notes that by definition, data in the hot storage is accessed at a higher speed of access. Therefore, as cited above, Wu discloses identifying data blocks in a workload and copying them to the fast storage. Wherein the data remains in the fast storage if the data satisfies the requirement of high access speed (speed of access threshold).
The applicant argues: Claim 1 further requires "train[ing], using some cache labels and the features for some of the data blocks in the workload, a machine-learning model to predict which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold." The Examiner acknowledges that Wu does not disclose the prediction feature of claim 1. To compensate for this missing disclosure, the Examiner suggests Page 8 of 10Application. No. 16/988,282 PATENTAttorney Docket No. 965-119172.01Response to Office Action Dated March 3, 2022that it is disclosed by Ulasen. (Office Action, pp. 4-5.) Ulasen, however, merely discloses using a machine learning module that classifies files as hot or cold data, and adjusting a threshold value of file access, which is used for the classification of the files, based on time of day. The threshold value is defined as a probability of future access during a time period. (Ulasen, 1 [0033] and [0045].) The threshold value of Ulasen, based on probability of access of files in question, bears no relevance to the prediction of claim 1, which is tied to a threshold for speed of accessing a workload which includes data blocks in fast access persistent storage. Correspondingly, Ulasen does not cure this additional deficiency in the disclosure of Wu.
The examiner respectfully disagrees and asserts that as noted above, the speed of accessing a workload is merely an end result of the storage the data is stored on. The examiner notes that the speed of accessing the workload is not specifically defined and in the context of the claim is interpreted as the workload’s access rate requiring faster access and is therefore moved to the dater access storage. Further the examiner notes that the closer the memory is to the CPU the faster (speed) the data in the load is accessed. The further away the data is, the slower (speed) the data in the workload is accessed. Given that the applicants specification/drawring discloses that the hottest data or most frequently used data is stored in the fastest access, Wu clearly discloses moving hot data from slow storage which requires a higher access speed to fast storage. Given Wu’s teaching, Ulasen is relied upon to teach using machine learning to set thresholds to predict and classify the data within the workload as hot(faster access requirement) or cold(requires slower access requirement). The combined teaching clearly discloses training, using some cache labels and the features for some of the data blocks in the workload, a machine-learning model to predict which data blocks in the workload will remain in the fast access persistent storage after the speed of accessing the workload satisfies the threshold.
If it is the applicants intent to claim that the speed of accessing a workload has nothing to do with the data being hot/cold and it is checking how fast the data is accessed and then a determination is made to move it to the faster memory, the examiner encourages the applicant to clarify the claim language without introducing new matter. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138